El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La Corte de Distrito de G-uayama removió la tutora y ordenó se cancelara la inscripción de la tutela. El Fiscal de Distrito solicita la desestimación del recurso, fundándose en que el decreto de remoción es inapelable de conformidad con los términos del artículo 198 del Código Civil (edición de 1930).
 La apelante admite que con anterioridad a 1904 no podía apelarse, mas sostiene que el artículo 198 del Código Civil fue derogado por la sección 295 del Código de Enjuicia-miento Civil, que autoriza una apelación “de una sentencia definitiva pronunciada en un pleito o procedimiento especial *15■comenzado” en una corte de distrito. Sin embargo, el ar-tículo 295 debe ser interpretado en armonía con el artículo 292 del mismo código, que lee así:
Una sentencia o providencia, dictada en un pleito civil, excepto •cuando hubiere adquirido expresamente el carácter de definitiva, podrá ser revisada de acuerdo con lo prescrito en.este Código, y de ningún otro modo.”
En Sharon v. Hill, 26 Fed. 337, 389 (1885), la Corte de Circuito del Distrito de California, dijo:
“. . . Se dice que las sentencias son definitivas en dos sentidos.-■definitivas en lo que a la corte que las dictó se refiere, para que sean .apelables; y definitivas en lo que concierne al asunto que da lugar a la sentencia, a fin de que la misma no esté sujeta a ulterior consi-deración o modificación por el tribunal que la dictó, o en cualquier otro. Esta distinción ha sido claramente reconocida por la ley de este Estado al igual que en todas partes.
“En Hills v. Sherwood, 33 Cal. 478, la corte a este respecto dice:
“ ‘Una seiiteneia puede ser una adjudicación definitiva en diversos aspectos. Puede ser definitiva en lo que a la corte que la ■dictó concierne, sin ser definitiva en lo atinente al asunto en contro-versia. ‘El último decreto de una corte inferior es definitivo en lo que a la facultad de esa corte se refiere, pero no en lo que a la pro-piedad en sí concierne, a menos que exista un allanamiento.’ U. S. v. The Peggy, 1 Cranch 103. Aunque una sentencia puede ser defi-nitiva en lo que respecta a la corte que la dictó, y como tal puede ser apelable, sin embargo, no es definitiva en lo que respecta a la propiedad o derechos por ella afectados, mientras esté sujeta a una apelación y propensa a ser revocada.’
“Según el código, ‘una sentencia es la decisión definitiva sobre los derechos de las partes en un pleito o procedimiento,’ (Código de Enjuiciamiento Civil, artículo 577), es decir, definitiva en lo que al asunto en controversia se refiere. El código reconoce la distinción existente entre las sentencias que son definitivas en cuanto al asunto en controversia y definitivas en lo que a las cortes que las dictan se refiere. Así pues, el artículo 936 del Código de Enjuiciamiento Civil dispone que ‘una sentencia o providencia, dictada en un pleito civil, excepto cuando hubiera adquirido expresamente el carácter de definitiva, según este código, podrá ser revisada de acuerdo con lo prescrito en este título, y de ningún otro modo.’ ‘Guando hubiera adquirido expresamente el carácter de definitiva, según este código,’ *16significa, desde luego, definitiva en lo que, al asunto en .controversia se refiere, definitiva y concluyente en lo que a los derechos de las. partes en el litigio concierne.' Pero el artículo 939 provee que ‘podrá establecerse apelación (1) de una sentencia definitiva pronunciada, en un pleito,’ etc.; ‘ (2) ele una providencia concediendo o denegando-un nuevo juicio. ’ Yéase también. el artículo 963. Según estos ar-tículos es igualmente obvio que la palabra ‘definitiva’ significa de-finitiva en el otro sentido — ‘definitiva’ tan sólo en lo que a la actuación, de la corte que la dictó se refiere.”
El artículo 198 del Código Civil no fué derogado por el 295 del Código de Enjuiciamiento Civil, toda vez que este-artículo no es de aplicación a sentencias o providencias ‘ que lian adquirido expresamente el carácter de definitivas”, en el sentido en que se usa, la palabra “definitiva” en el artículo 292; y de acuerdo con el artículo 198.del Código Civil la providencia ordenando la remoción de un tutor se entenderá definitiva en el sentido en que esa palabra es usada en el re-ferido artículo 292.

Debe desestimarse la apelacAón.